  Case 1:21-mj-00979-MMH Document 1 Filed 08/20/21 Page 1 of 15 PageID #: 1




SPN:RTP/EDP/KTF
F. #2019R00033

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                                COMPLAINT AND AFFIDIVAT IN
                                                        SUPPORT OF APPLICATION FOR
       - against -                                      ARREST WARRANT

DAVID MOTOVICH,                                         Criminal Case No. 21-MJ-979 (MMH)
                         Defendant.                     (T. 18, U.S.C., §§ 1028A(a)(1),
                                                         1028A(c)(5), 1344 and 1512(b)(3))
---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

               Christopher J. Cabane, being duly sworn, deposes and states that he is a Special

Agent with the Internal Revenue Service, duly appointed according to law and acting as such.

               In or about and between January 2012 and February 2019, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant

DAVID MOTOVICH, together with others, did knowingly and intentionally execute a scheme to

defraud financial institutions, and to obtain moneys, funds, credits and other property owned by,

and under the custody and control of such financial institutions, by means of one or more

materially false and fraudulent pretenses, representations and promises.

               (Title 18, United States Code, Section 1344)

               In or about and between January 2012 and February 2019, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant

DAVID MOTOVICH, together with others, during and in relation to the crime of bank fraud, did
  Case 1:21-mj-00979-MMH Document 1 Filed 08/20/21 Page 2 of 15 PageID #: 2

                                                                                                   2

knowingly and intentionally possess and use, without lawful authority, means of identification of

one or more persons, knowing that the means of identification belonged to other persons.

               (Title 18, United States Code, Sections 1028A(a)(1) and 1028A(c)(5))

               In or about and between January and February 2019, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant

DAVID MOTOVICH, together with others, did knowingly, intentionally and corruptly persuade

another person, and attempt to do so, with intent to hinder, delay and prevent the communication

of information relating to the commission and possible commission of a federal offense to a law

enforcement officer of the United States.

               (Title 18, United States Code, Sections 1512(b)(3))

               The source of your deponent’s information and the grounds for his belief are as

follows: 1

               1.      I am a Special Agent with the Internal Revenue Service (“IRS”) and have

been since 2007. I have been involved in the investigation of numerous cases involving

violations of the Internal Revenue Code, money laundering statutes, Bank Secrecy Act and

statutes prohibiting bank fraud and aggravated identify theft, among other statutes. I am

familiar with the facts and circumstances set forth below from my participation in the

investigation and from my review of the investigative file and reports of other law enforcement

officers involved in the investigation.




        1
          Because the purpose of this Complaint is to set forth only those facts necessary to
establish probable cause to arrest, I have not described all the relevant facts and circumstances of
which I am aware.
     Case 1:21-mj-00979-MMH Document 1 Filed 08/20/21 Page 3 of 15 PageID #: 3

                                                                                                         3

I.       The Defendant DAVID MOTOVICH’s Fraud Scheme

                2.      The Bank Secrecy Act, codified at Title 31, United States Code, Sections

5313-5326, is a set of law and regulations enacted by Congress to address an increase in criminal

money laundering through financial institutions, including check cashers.

                3.      Check cashers, which are defined as persons in the business of

“accept[ing] checks . . . in return for currency or a combination of currency and other monetary

instruments or other instruments, in any amount greater than $1,000 for any person on any day in

one or more transactions,” see 31 C.F.R. Section 1010.100(ff)(2), are considered money

transmitters under federal law, see Title 31, United States Code, Section 5330(d)(1), and are

subject to federal regulations to ensure that the business is not used to facilitate illegal activity,

including being required to, among things: register with the United States Department of

Treasury’s Financial Crimes Enforcement Network as a money transmitting business, see 31

C.F.R. Section 1022.380; file Suspicious Activity Reports (“SARs”) concerning any illegal

activity conducted through the transmitting business by its customers, see Title 31, United States

Code, Section 5313(g); and report movements of United States currency of more than $10,000 in

Currency Transaction Reports (“CTRs”) to the federal government, see Title 31, United States

Code, Section 5313(a).

                4.      The defendant DAVID MOTOVICH manages a family-run business that

supplies building materials and equipment (“the Lumber Company”) to building contractors

operating in the New York City metropolitan area. The Lumber Company is located in the

Midwood section of Brooklyn, New York.

                5.      Since at least 2012, the defendant DAVID MOTOVICH, together with

others, has operated an illegal check cashing business from MOTOVICH’s office at the Lumber
  Case 1:21-mj-00979-MMH Document 1 Filed 08/20/21 Page 4 of 15 PageID #: 4

                                                                                                    4

Company. The customers of MOTOVICH’s illegal check cashing business are primarily the

owners and operators of construction companies who pay their employees in cash to avoid

having to pay state and federal employment taxes, including taxes owed under the Federal

Insurance Contributions Act. As part of the scheme, MOTOVICH has cashed millions of

dollars of checks in exchange for a fee or a percentage of the face amount of the checks, ranging

between four and ten percent. MOTOVICH’s customers could have paid a lower fee at a

licensed check cashing business but chose to pay the higher fee charged by MOTOVICH

because, among other reasons, the customers understood that MOTOVICH would not file CTRs

for cash transactions in amounts greater than $10,000 or file SARs. In addition, MOTOVICH

supplied his check cashing customers with fraudulent documents, including fraudulent liability

insurance certificates and invoices, which the contractors could use to disguise the transactions

as payments for materials and/or subcontracting work if the customers were audited by the New

York State Workers Compensation Board or tax authorities.

               6.      The defendant DAVID MOTOVICH created companies that did not

provide any legitimate products or services, but which were created for the sole purpose of

facilitating his illegal check cashing business (the “Shell Companies”). MOTOVICH instructed

his customers to issue checks drawn against a customer business account and to make the checks

payable to one of the Shell Companies MOTOVICH had created or to give MOTOVICH blank

checks and permit him to make the checks payable to one of the Shell Companies.

               7.      During the course of the investigation, I and other law enforcement agents

have interviewed two operators of building construction companies who cashed checks at the
  Case 1:21-mj-00979-MMH Document 1 Filed 08/20/21 Page 5 of 15 PageID #: 5

                                                                                                    5

defendant DAVID MOTOVICH’s illegal check cashing business, and who are both cooperating

with the government’s investigation (“Cooperating Witness 1” and “Cooperating Witness 2”). 2

           a.        Cooperating Witness 1

                8.      Cooperating Witness 1, in sum and substance and in part, has told law

enforcement agents that for a period of several years beginning at least as early as January 2012

through 2019, he/she would obtain cash from the defendant DAVID MOTOVICH in the

following manner. First, MOTOVICH would instruct Cooperating Witness 1 to issue checks

drawn against Cooperating Witness 1’s business account to several different companies, the

names of which MOTOVICH provided to Cooperating Witness 1. On occasion, MOTOVICH

instructed Cooperating Witness 1 to leave the payee line blank because MOTOVICH had not yet

created the company or decided which company to use. In exchange for the check,

MOTOVICH provided Cooperating Witness 1 with cash, which MOTOVICH kept in a hidden

room at the Lumber Company, in an amount equal to the face amount of the check minus a fee of

four to six percent. Cooperating Witness 1 stated that he/she agreed to pay the higher fee

charged by MOTOVICH (instead of going to a licensed check cashing business and paying a

lower fee) because he/she understood that MOTOVICH would not file a CTR when Cooperating

Witness 1 cashed a check in an amount greater than $10,000.

                9.      Cooperating Witness 1 further stated that the defendant DAVID

MOTOVICH provided Cooperating Witness 1 with workers compensation insurance certificates

issued to the companies to whom Cooperating Witness 1 had written the checks. The insurance




       2
          Cooperating Witnesses 1 and 2 have both pleaded guilty, pursuant to cooperation
agreements with the government, to informations charging them with payroll tax evasion, in
violation of Title 26, United States Code, Section 7202. Cooperating Witnesses 1 and 2 are
cooperating with the government in the hopes of receiving a lenient sentence.
  Case 1:21-mj-00979-MMH Document 1 Filed 08/20/21 Page 6 of 15 PageID #: 6

                                                                                                    6

certificates were meant to assist in making it appear that the checks that Cooperating Witness 1

issued were payments for sub-contracting services. Cooperating Witness 1 told agents that in

the event his/her company was audited by the New York State Workers Compensation Board,

he/she would provide the insurance certificates to the auditors as proof that his/her company’s

purported sub-contractors had adequate workers compensation insurance. I have reviewed

copies of some of the insurance certificates that Cooperating Witness 1 received from

MOTOVICH, and I and other law enforcement agents have interviewed the insurance broker

who purportedly issued the certificates (the “Broker”). The Broker told agents that the

insurance certificates were fraudulent and indicated, among other things, that his/her brokerage

agency had not issued the certificates, his/her signature had been forged on the certificates and

the companies to whom the certificates were purportedly issued were never clients of his/her

agency.

                10.      Based on my training and experience and my knowledge of the

investigation, including my discussions with Cooperating Witness 1 and my review of bank

records and other financial documents, I am aware that between 2012 and 2019, Cooperating

Witness 1 issued checks totaling approximately $3 million to the various Shell Companies in

exchange for that amount of cash from the defendant DAVID MOTOVICH minus

MOTOVICH’s fee.

           b.         Cooperating Witness 2

                11.      Cooperating Witness 2, in sum and substance and in part, told law

enforcement agents that he/she regularly issued checks drawn against his business account to

several different companies, the names of which the defendant DAVID MOTOVICH provided to

Cooperating Witness 2, in exchange for an equal amount of cash from MOTOVICH, minus a fee
  Case 1:21-mj-00979-MMH Document 1 Filed 08/20/21 Page 7 of 15 PageID #: 7

                                                                                                   7

of ten percent charged by MOTOVICH. Based on my review of bank account records, I am

aware that between 2012 and 2019, Cooperating Witness 2 issued checks totaling more than $1.3

million to the Shell Companies in exchange for that amount of cash from MOTOVICH minus

MOTOVICH’s fee.

           c.         Shell Company Bank Accounts

                12.      Based on my knowledge of the investigation, including my review of bank

records and interviews of witnesses, I am aware that once in possession of the checks that

Cooperating Witnesses 1 and 2 as well as other building contractors issued to the Shell

Companies, the defendant DAVID MOTOVICH deposited the checks into bank accounts in the

names of the Shell Companies that he had opened at several financial institutions (the “Shell

Company Bank Accounts”). I am further aware that to conceal his control and ownership of the

funds in the Shell Company Bank Accounts, and to avoid detection of his scheme, MOTOVICH

opened the Shell Company Bank Accounts in the names of at least three other individuals,

including John Doe 1.

                13.      For example, on or about April 1, 2016, the defendant DAVID

MOTOVICH opened a Shell Company bank account at a bank branch located in Brooklyn

(“Bank 1”) in John Doe 1’s name. In the account opening application, MOTOVICH caused one

of his associates (“Co-Conspirator 1”) to list John Doe 1 as the president and one-hundred

percent owner of the Shell Company and as the sole authorized signatory on the bank account.

In support of the application, Co-conspirator 1 emailed a copy of the Shell Company’s articles of

incorporation, which he/she had filed with the State of New York just four days earlier, as well

as copies of John Doe 1’s driver license and Social Security card, to a branch manager at Bank 1.
  Case 1:21-mj-00979-MMH Document 1 Filed 08/20/21 Page 8 of 15 PageID #: 8

                                                                                                      8

               14.     The bank branch manager is an individual who is cooperating with the

government’s investigation (“Cooperating Witness 3”). 3 Cooperating Witness 3, in sum and

substance and in part, has told agents that although John Doe 1’s name and other personal

identifying information was used to open the account and although John Doe 1 was listed as the

sole authorized signatory on the account, Cooperating Witness 3 would only effectuate

transactions in the account, including all wire transfers in and out of the account, as directed by

the defendant DAVID MOTOVICH or Co-conspirator 1.

               15.     Law enforcement agents have also spoken to a compliance officer

employed by Bank 1 (the “Compliance Officer”). The Compliance Officer, in sum and

substance and in part, has told agents that before a bank account is opened, the individual

opening the account must present personal identification and documents demonstrating his/her

control or ownership of the company in whose name the account is to be opened, so that the bank

knows the true identity of the individual who will be controlling transactions in the account.

The Compliance Officer further stated that bank employees are not permitted to conduct

transactions for individuals who are not listed as signatories on the account and that those

employees who do so put the bank at risk of facilitating criminal conduct, including fraud and

money laundering. Further, the Compliance Officer stated that the bank does not open accounts

for individuals engaged in a check cashing business because of the high risk of fraud or money

laundering conduct associated with check cashing businesses.




       3
          Cooperating Witness 3 is expected to plead guilty, pursuant to a cooperation agreement
with the government, on August 23, 2021, to an information charging him/her with bank fraud,
in violation of Title 18, United States Code, Section 1344, and is cooperating with the
government in the hopes of receiving a lenient sentence.
  Case 1:21-mj-00979-MMH Document 1 Filed 08/20/21 Page 9 of 15 PageID #: 9

                                                                                                     9

               16.     During the course of the investigation, I and other law enforcement agents

interviewed John Doe 1. John Doe 1, who was previously homeless and was working as a store

clerk at the time of the interview, indicated in sum and substance and in part that he/she did not

know the defendant DAVID MOTOVICH, never gave MOTOVICH permission to open a bank

account in John Doe 1’s name and had never opened an account at Bank 1. The investigation

has revealed that between April 2016 and December 2017, MOTOVICH deposited more than

$9.6 million into the shell bank account that he opened in John Doe 1’s name.

               17.     In total, based on my review of bank records and interviews with

witnesses, I am aware that between 2012 and 2019, the defendant DAVID MOTOVICH

deposited more than $55 million into the Shell Company Bank Accounts that he had opened in

the names of John Doe 1 and other individuals. I am further aware that MOTOVICH used the

funds deposited into the Shell Company Bank Accounts to, among other things: purchase real

estate properties; pay personal and corporate credit card accounts; purchase luxury items,

including millions of dollars of diamonds, watches, jewelry and clothing from high-end retail

stores such as Bloomingdales, Hermes, Neiman Marcus and Saks Fifth Avenue; make lease and

purchase payments for Porsche and Lexus luxury vehicles; pay premiums on multi-million dollar

life insurance policies for himself, his wife and others; make renovations to his penthouse

apartment; and to fund other business ventures, including a hard-money lending business.

II.    The Defendant DAVID MOTOVICH’s Attempts to Tamper with Witnesses

               18.     Based on my knowledge of the investigation, I am further aware that the

defendant DAVID MOTOVICH has attempted to interfere with the government’s investigation

by, among other conduct, tampering with potential witnesses against him, including by
Case 1:21-mj-00979-MMH Document 1 Filed 08/20/21 Page 10 of 15 PageID #: 10

                                                                                                   10

encouraging those individuals not to cooperate with law enforcement and to instead retain

defense attorneys that MOTOVICH chooses for them.

               19.        For example, on or about January 12, 2019, federal law enforcement

agents interviewed an associate of the defendant DAVID MOTOVICH’s (“Co-conspirator 2”).

Co-conspirator 2 is one of the individuals in whose name MOTOVICH opened several of the

Shell Company Bank Accounts. During the interview, Co-conspirator 2, in sum and substance

and in part, told agents that he had opened several of the Shell Company Bank Accounts at

MOTOVICH’s direction, that he gave MOTOVICH the check books associated with the

accounts and that MOTOVICH controlled all the transactions in the accounts. Co-conspirator 2

also told agents that he wanted to cooperate with law enforcement and agreed to meet with

agents later that week.

               20.        I am aware that two days later, however, the defendant DAVID

MOTOVICH issued a check in the amount of $50,000 from one of the Shell Company Bank

Accounts to an attorney, who, later that day, informed prosecutors assigned to the investigation

that Co-conspirator 2 had decided not to meet with agents. I am further aware that beginning

two weeks later, on or about February 1, 2019, MOTOVICH issued checks to Co-conspirator 2

and to two of Co-conspirator 2’s children in amounts totaling $26,810, and that several of the

checks contained the term “payroll” in the memo line. Based on my review of nearly seven

years’ worth of the records of bank accounts controlled by MOTOVICH, I am aware that this

was the first time that MOTOVICH had issued a check to any of Co-conspirator 2’s children,

and the first time that he had issued a check to Co-conspirator 2 with the term “payroll” in the

memo line. Based on my knowledge of the investigation, I believe that MOTOVICH issued the

“payroll” checks to Co-conspirator 2 and to his children to: (1) make it appear to law
Case 1:21-mj-00979-MMH Document 1 Filed 08/20/21 Page 11 of 15 PageID #: 11

                                                                                                  11

enforcement agents reviewing his bank accounts that the Shell Company was a legitimate

business with employees (which it is not); and (2) compensate Co-Conspirator 2 for his agreeing

not to cooperate with law enforcement.

                21.     I am further aware that the defendant DAVID MOTOVICH has attempted

to convince other witnesses not to cooperate with law enforcement. For example, in a

conversation that Cooperating Witness 1 consensually recorded on or about June 5, 2019,

MOTOVICH and Cooperating Witness 1 had the following exchange, in relevant part: 4

       MOTOVICH:                Why did they subpoena you? They subpoena everybody.
                                Everybody. And obviously they got me, one of the guys
                                (pause) got picked up. But I took care of it. I could tell
                                you who it is. But [U/I] I can tell you this in front of a
                                normal attorney. What I can’t tell you is. (Pause) This is
                                obstruction of justice. Its throw them in jail. No joke.
                                You need to get a fucking normal attorney. I don’t know
                                why you would pay . . . If . . . If . . . Shit happens you come
                                to me right in the beginning. Everybody came to me.
                                Only you and the painter didn’t come. But listen to me.
                                You didn’t know this, I understand . . . But listen they want
                                you to believe.

       CW 1:                    And they said . . .

       MOTOVICH:                Shhh. They want you to lose it. You know why? When
                                you lose it they have you. When you lose it they have you.
                                I need to [U/I] today. Let me know where to text you.
                                Get a different attorney so we can sit. Maybe you just go
                                see him. His name is [Name of attorney]. I’ll have [name
                                of MOTOVICH’s attorney] call him. He’s going to call
                                your attorney and tell them that they are fired and all the
                                paperwork that he has should transfer to him. And then
                                me, you and him will sit in one room.


                                                 ****

       MOTOVICH:                If he doesn’t want to cooperate with my attorney. Who is
                                the lead attorney cause we talked to everybody. We have


       4
           The transcription of the recording is in draft form and is subject to revision.
Case 1:21-mj-00979-MMH Document 1 Filed 08/20/21 Page 12 of 15 PageID #: 12

                                                                                    12

                      spoken to those people across. Your attorney doesn’t have
                      any information. He is never going to be the lead attorney.
                      You need to fire him. You need to listen to me.

     CW 1:            I will have to sit down with them and see what uh [U/I]

     MOTOVICH:        Where did they get this bullshit? Tell me.

     CW 1:            I don’t know. They called me to go down. What about
                      you?

     MOTOVICH:        Shhh. You need to talk with my … we need to get you
                      another. You can have a second attorney.

                                       ****
     MOTOVICH:        You are not listening to me. Listen to me. The whole
                      group [U/I]. The same problems you have, nobody has.
                      You listen and I hope you are going to be ok. Because if
                      it’s a whole group (pause) everybody has to join the group.
                      Otherwise they don’t know if you are turning into a rat.
                      Then there is going to be an issue. [Pause] They have
                      nothing. We are all legitimate people. We are all
                      business people. We work hard. We pay taxes.

     CW 1:            [U/I] IRS and that guy is uh …

     MOTOVICH:        Shhh. Listen, you are going to be calmer. You are going
                      to think of me. You want sleep better at night?

     CW 1:            No, I don’t sleep.

     MOTOVICH:        I know. So

     CW 1:            [U/I]

     MOTOVICH:        Shhh. Do you want to sleep? If you really want to sleep

     CW 1:            [U/I]

     MOTOVICH:        Shhh. Listen to me.

     CW 1:            [U/I]

     MOTOVICH:        No listen to me.

     CW 1:            They don’t talk to me. [U/I]
Case 1:21-mj-00979-MMH Document 1 Filed 08/20/21 Page 13 of 15 PageID #: 13

                                                                                                13

       MOTOVICH:              Shhh. You asked my advice. [U/I] So I believe like this.
                              [U/I] Find another person so we can all sit in a room
                              together. If you take one of these other attorneys. Just for
                              your peace of mind, to give them a retainer of $5,000,
                              believe me you are going to go to sleep. Then I can show
                              you everything. I cannot show you anything unless we
                              have a total defense together. I am going to go see him
                              today. And I will call you from his office. It will be a
                              212 number or 646 so pick up if you don’t recognize. It
                              will be between 5 and 6. And we will talk to you together.
                              My lawyer, he knows what to say. When I come correct
                              with everything, believe me, relax.

       CW 1:                  I relax. [U/I]

       MOTOVICH:              Listen, listen, listen. A lot of people this other guy who just
                              fell. They pinched 31 million. 31 million. He paid 700,000.
                              I am happy they want money. I have another another guy
                              that cashed 90. Nothing illegal anymore.

       CW 1:                  How much I [U/I]

       MOTOVICH:              Nothing, nothing, nothing. You need to sit with the
                              attorneys and I will explain to you. Then you are going to
                              go home and relax.

       CW 1:                  My lawyers and

       MOTOVICH:              Shhh. Don’t, this is your lawyer.

       CW 1:                  after [U/I]

       MOTOVICH:              This is your lawyer. Shhh. Shhh. Listen, listen, you
                              need to sit with my attorney. Trust me. [U/I] your lawyer
                              is not going to cost you 700,000. You have to . . . hey they
                              are professional robbers. I am telling you. If you think I
                              will . . . we need to meeting. We need a meeting. I am
                              going to call you today with him and then we can talk and
                              go from there.

Based on my knowledge of the investigation, I believe that in this exchange, MOTOVICH is

confirming that he paid for an attorney for Co-conspirator 1 after he was interviewed by agents

and that Co-conspirator 1 was not cooperating with law enforcement (“Why did they subpoena
Case 1:21-mj-00979-MMH Document 1 Filed 08/20/21 Page 14 of 15 PageID #: 14

                                                                                                    14

you? They subpoena everybody. Everybody. And obviously they got me, one of the guys

(pause) got picked up. But I took care of it.”). I further believe that MOTOVICH was trying to

convince Cooperating Witness 1 to retain a lawyer that MOTOVICH had chosen for Cooperating

Witness 1 to ensure that he/she did not cooperate with law enforcement because MOTOVICH’s

lawyer, and not Cooperating Witness 1’s lawyer, would be the “lead lawyer” in protecting them

against the government’s investigation (“I’ll have [name of MOTOVICH’s attorney] call him.

He’s going to call your attorney and tell them that they are fired and all the paperwork that he

has should transfer to him” and “Your attorney doesn’t have any information. He is never going

to be the lead attorney. You need to fire him. You need to listen to me.”). I further believe

that MOTOVICH was trying to convince Cooperating Witness 1 not to cooperate with law

enforcement by suggesting that if Cooperating Witness 1 did not go along with MOTOVICH and

the other individuals for whom MOTOVICH had already obtained attorneys, MOTOVICH

would view Cooperating Witness 1 as a “rat” and that his/her being a “rat” would be an “issue”

for Cooperating Witness 1.

               WHEREFORE, your deponent respectfully requests an arrest warrant issue so that

the defendant DAVID MOTOVICH be dealt with according to law.

               It is further requested that this Court issue an order sealing, until further order of

the Court, all papers submitted in support of this application, including the application and arrest

warrant. I believe that sealing this document is necessary because the warrant is relevant to an

ongoing investigation and, based upon my training and experience, I have learned that criminals

actively search for criminal affidavits and warrants via the internet, and disseminate them to

others as they deem appropriate, e.g., by posting them publicly online. Premature disclosure of
Case 1:21-mj-00979-MMH Document 1 Filed 08/20/21 Page 15 of 15 PageID #: 15




the contents of this affidavit and related documents may have a significant and negative impact

on the continuing investigation and may severely jeopardize its effectiveness.




                                             Christopher J. Cabane
                                             Special Agent, Internal Revenue Service

Sworn to before me by telephone this
20th day of August, 2021


____________________________________________
THE HONORABLE MARCIA M. HENRY
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
